Citation Nr: 0119927	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left femur, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to January 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  

The Board notes that the appellant's claims initially 
included the issues of entitlement to an increased rating for 
residuals of a gunshot wound of the chest and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  However, at a March 
1998 Regional Office hearing, he elected to withdraw the 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, and he did not perfect an appeal of his claim 
for an increased rating for residuals of a gunshot wound of 
the chest after receiving notification that his rating for 
the disability had been increased by a November 1997 rating 
decision to 30 percent, effective April 10, 1997.  Therefore, 
those two issues are not for appellate consideration.  

In a May 2001 Report of Contact, the appellant raised the 
issue of entitlement to service connection for Crohn's 
Disease.  In a May 2001 statement, the appellant's 
representative raised the issues of entitlement to service 
connection for traumatic arthritis of the cervical and dorsal 
spine secondary to the appellant's service-connected gunshot 
wounds, and of clear and unmistakable error in a July 1971 
rating decision, and all subsequent rating decisions, for not 
rating the muscle damage to the left leg and left knee.  
These issues are referred to the RO for appropriate action 
because they have not been developed by the RO and are not 
inextricably intertwined with the current claims.  See Flash 
v. Brown, 8 Vet. App. 332 (1995).  

REMAND

The appellant contends that his service-connected low back 
disorder and residuals of a gunshot wound of the left femur 
are more severely disabling than currently evaluated, and, 
therefore, warrant higher ratings.  

The Board notes that at the March 1998 Regional Office 
hearing and the May 2001 Travel Board hearing, the 
appellant's representative asserted that new examinations 
were required in order to properly evaluate the degree of 
disability associated with the appellant's low back and left 
leg disabilities, and that color photographs of the left leg 
would be helpful in showing the disfigurement of the left 
leg.  Review of the claims file reveals that the appellant 
last underwent VA examinations of his back and left leg in 
1997, more than four years ago.  Furthermore, the most recent 
outpatient records are dated in January 1997.  Accordingly, 
the Board finds that the results of the 1997 VA examinations 
are insufficient and too outdated for rating the disabilities 
at issue.  See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dismissed per curiam, 9 Vet. App. 253 (1996) (the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination that is sufficient to ascertain the 
current level of disability).  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  
In this case, the appellant's left leg scars may be entitled 
to a separate compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, or 7805.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his low back and left 
leg disabilities since 1997, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The appellant should be afforded a VA spine 
examination for the purpose of determining the 
severity of his low back and left leg 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated studies, including 
range of motion testing should be performed, if 
not medically contraindicated.  The examiner 
should be requested to identify the degree of 
functional disability attributable to each of 
the disabilities.  He should provide complete 
rationale for all conclusions reached.  

3.  The appellant should be afforded a VA scars 
examination for the purpose of determining the 
severity of left leg scars.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify the degree of functional disability 
attributable to any scars and state whether 
each scar is tender and painful.   

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims, with consideration 
given to Esteban.  If the benefits sought on appeal remain 
denied, the appellant and his representative should be 
furnished a Supplemental Statement of the Case, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


